Order modified by directing that the plaintiff furnish the particulars called for in item “ Eighth ” of the demand for a bill of particulars, within ten days after service of a copy of the order herein, and as modified affirmed, without costs of this appeal to any party. All concur. (The order denies a motion of defendant New York Central Railroad Company to compel plaintiff to serve an additional bill of *1012particulars or be precluded from giving certain testimony in an action for damages in transit to machinery shipped by plaintiff.) Present — Taylor, P. J., Dowling, Harris, Me Cum and Larkin, JJ.